Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 1 of 149

 

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ROME DIVISION

Sa a ee ee —
-—-——_—— ee ee ee

PHILLIP WAYNE KOGER,

)) ORIGINAL

Plaintiff, tJ

)
)
)
)
)
vs. )
) CIVIL ACTION FILE
GREGGORY CARSON, Individually;) NO. 4:18-CV-00053-HLM
STEPHEN BAGLEY, Individually; )
TODD COOK, Individually; )
JAMES DAVIS, Individually; )
DYLON FLOYD, Individually; and)
ANTHONY LAWSON, Individually, )
)
)
)

Defendants.

THE DEPOSITION OF
TODD COOK
JUNE 20, 2019

DEBRA L. HUNTOON, LCR
ANGEL & ASSOCIATES COURT REPORTERS, INC.
POST OFFICE BOX 1145
HIXSON, TENNESSEE 37343
(423) 876-4435

 

 

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting
10

um!
12

La

14
LD

16

ul,
18

19
20
21
22
20
24
25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 2 of 149

 

APPEARANCES:
FOR THE PLAINTIFF:
HEATHER G. PARKER, ESQUIRE
MICHAEL HIBDON, ESQUIRE
BULLOCH FLY HORNSBY & EVANS
302 NORTH SPRING STREET
MURFREESBORO TN 37133

FOR DEFENDANT, GREGGORY CARSON:
JANIE PARKS VARNELL, ESQUIRE
DAVIS & HOSS
850 FORT WOOD STREET
CHATTANOOGA TN 37403

FOR DEFENDANTS, STEPHEN BAGLEY,

JAMES DAVIS, DYLON FLOYD:
KEVIN R. STONE, ESQUIRE
FREEMAN MATHIS & GARY
100 GALLERIA PARKWAY, SUITE 1600
ATLANTA GA 30339

FOR DEFENDANT, TODD COOK:
JAMES F. EXUM, III, ESQUIRE
CHAMBLISS BAHNER & STOPHEL
605 CHESTNUT STREET, SUITE 1700
CHATTANOOGA TN 37450

FOR DEFENDANT, ANTHONY LAWSON:
GWENDOLYN HAVLIK, ESQUIRE
DREW ECKL & FARNHAM
303 PEACHTREE STREET NE, SUITE 3500
ATLANTA GA 30308

ALSO PRESENT:
GREGGORY CARSON, DEFENDANT

 

 

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting
Yook WN FE

10

mosh

IZ

is

14

LS

16

a

18

12

20

fk

Ze

Zo

24
oo

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 3 of 149

 

 

 

INDE X
Page
The Deposition of TODD COOK
Direct Examination by Ms. Parker............ 5
Cross Examination by Ms. Varnelliscscenccaen 62
Redirect Examination by Ms. Parker.......... 67
EX HL BLE Ss
Number Description Page
L Photeograpl+ «ie sss 5s ede BOWES CREE RR De 44
2 Photographs (collective) ............00cceeee 45
3 POOTOUPS RNs aw sic nee ee le ee ee ee ee 50
SS ase iat ee ae ns we we a 2 4.
© BROGCGPAG issu ses HERE HORROR ORS Rew a2
6 Froetegraphs (COLLSCCIVE) + ict iw ed aes Ce Hide ewe ae
V BECO SS stu wok See ww oe we wwe ove wee Ee we a3
GS PROG hailis +e asco ese eee EER OER Ew OEE R RR RR RD 35
SO PROVOGTEDN s+ < oseee eR Oe Ree ER OK Oe REE ORS oo
10 Phetograpns (COLlSCELV®) sae Kix tee Rew wee Been 59
11 Defendant Todd Cook's Answers to Plaintiff's
First Set of Interrogatories and Request for
PrOGuction Of DOCUMENTS... .ccaneenvwenemnnes 69
(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
10
11
Le
3
14
La
16
17
18
19
20
24
22
23
24

25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 4 of 149

 

The deposition of TODD COOK, the Defendant,
called as a witness at the instance of the Plaintitt,
for use pursuant to the Federal Rules of Civil
Procedure, taken on the 20th day of June, 2019, at the
offices of Davis & Hoss, 850 Fort Wood Street,
Chattanooga, Tennessee 37403, before Debra L. Huntoon,
Licensed Court Reporter and Notary Public, pursuant to
the stipulation of counsel.

The deposition is being taken by agreement
of counsel for the Plaintiff and the Defendants. It is
agreed that the deposition shall be taken in machine
shorthand by Debra L. Huntoon, Licensed Court Reporter
and Notary Public, that the witness may be sworn by the
said Licensed Court Reporter, and that the signature of
the witness to the completed deposition is waived.

It is further agreed that all formalities
as to caption, notice, certificate, and mode of
transmission are waived, and that the deposition is
taken subject to the usual exceptions as to
irrelevancy, incompetency, and immateriality, which are
reserved to the hearing of the cause, except as to the

form of the question.

 

 

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
10
A il
Le
Lo
14
Ls
16
17
18
Le
20
21
Zo
Zo
24

20

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 5 of 149

 

TODD COOK,
the Defendant, called as a witness at the instance of
the Plaintiff, having been first duly sworn, was
examined and deposed as follows:
DIRECT EXAMINATION
BY MS. PARKER:

Q. Officer Cook, I'm going to go over some
standard stuff with you first.

Have you ever given a deposition before?

A. Yes.

Q. Okay. So you know to make sure you answer
out loud, try not to answer with a head nod, things
like that.

A. 166,

Q. If I ask you a question that you don't
understand, just ask me to repeat it or I'll change the
way I word it if I need to. Okay?

A. Okay.

Q. You're not currently under any medicines or
drugs or alcohol that would make it where you couldn't

answer truthfully today?

A. No.

Q Would you state your name, please?

A. Todd Cook.

Q Is it okay if I call you Officer Cook?

 

 

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
Oo

Oo wo © J OC)

12
13
14
15
16
sy
18
19
20
21
oa:
23
24
25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 6 of 149

 

 

 

 

A. That's fine.

Q. Officer Cook, how are you currently
employed?

A. Hamilton County Sheriff's Office.

Q. And how long have you been there?

A. Twenty-four years.

Q. And what's your position with the sheriff's
office?

A. Traffic investigator.

Q. What does that mean for, like, your typical
daily duties?

A. I investigate wrecks daily and do
enforcement, wrecks being parking lot fender-benders to
fatals and everything in between.

Q. As an employee with the Hamilton County
Sheriff's Office, you've received training, I assume?

A. Liv?

Q. Just generally as a --

A. Yes.

0: -- police officer.

A. Oh, yes.

Q. We've learned already that there are certain
trainings that you have to do every year, is that
correct?

A. Correct.

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting
10
adh
LZ
13
14
LS
16
17
18
19
20
ec
22
aa
24
25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 7 of 149

 

 

 

 

7

Q. And use of force training is one of those
required trainings every year?

A. It's -- we do in-service training. We don't
necessarily train in use of force every year. We do
defensive tactic type stuff every year.

Q. So explain that to me. What is that? What
is defensive tactic? What's that like?

A. It's just different types of defensive
tactics that we would use, using our hands and
intermediate weapons.

Q. Is that something where you typically go,
like, hands-on in the training with someone or is it --

A. Yess

Q. -- like, a written book?

A. Hands-on.

Q. Okay. Do you have any specialized training
or certifications outside of just what the standard --

A. No.

Q. -- training procedures are?

A. (Moves head side to side.)

Q. Are you familiar with Hamilton County's use
of force policies?

A. Yes.

Q. Do you know whether or not there's a policy
or training instruction that instructs you when you

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting
10
desk
12
L3
14
15
16
17
18
19
20
24
Ze
23
24

Z9

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 8 of 149

 

 

 

 

should intervene in another officer's use of force?

A. Yes.

Q. And what -- tell me what that policy is.

A. I'm not exactly sure how it's worded.

Q. Okay. What's your understanding of -- when
would it be your job essentially to intervene in
someone else's -- in another officer's use of force
with a suspect?

MR. EXUM: Object to form. You may answer.
THE WITNESS: In my opinion, if it's -- if
what I'm seeing is inappropriate.
BY MS. PARKER:

Q. Have you ever had to do that in your
twenty-four years with the sheriff's department?

A. No.

Q. Did you know Phillip Koger before
March 8th, 2017?

A. No.

Q; On March 8th, 2017, when did you find out
that the suspect that the officers were engaging with
was Phillip Koger?

A. After everything was over with, after he was
identified.

©’. So after he had been arrested that night?

Ai‘ Yes.

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting
10
cm:
12
3
14
15
16
Ld
18
13
20
21.
22
23
24

Zo

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 9 of 149

 

 

 

Q. Okay. At what point did you enter the
pursuit of Mr. Koger?

A. I'm sorry? At what point did --

Q. Did you enter the pursuit of Mr. Koger.

A. It was on Highway 41, I believe, in Catoosa
County.

Q. Did you see when Mr. Koger's car came to a
stop?

A. Yes.

Q. Okay. When was the first time you
physically were able to see Mr. Koger?

A. When I got out of my car and ran up to where
he was at.

0. Where was he whenever you approached the
vehicle?

A. He was on the ground.

Q. Okay. Tell me what it was like. Who --
what officers were there? What did you see?

A. The other officers that were there were from
other agencies. I don't know them. But there were
four or five or six officers around him trying to
subdue him.

Q. Was he already handcuffed when you arrived?

A. No.

Q. Did you assist in putting handcuffs on him?

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
10
11
12
L3
14
15
16
L?
18
19
20
21
22
ao
24
25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 10 of 149

 

 

 

10

A. No.

0. At any point when he was -- well, tell me
where he was in relation to the vehicles that were on
the scene when you first arrived.

A. When I first got there, he was on the ground
right outside his vehicle on the driver's side.

Q. Okay. And that's a white Camaro, is that
correct?

Fi. Correct.

Q. And when you -- could you see that he was
resisting the officers who were trying to arrest him at
that point?

A. Yes.

Q. What kind of things was he doing to resist?

A. What I could see, he was on his hands and
wasn't giving them his hands underneath his body.

Q. So he was laying on top of his --

A. correct.

Q. -- hands underneath his body after he was
laying on the ground, is that correct?

A. Correct.

Q. What's the next thing that you remember
doing after you approached the scene?

A. There was a gun on the ground close to
where -- kind of in between where he was laying and his

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
WD NN

10
1
12
13
14
‘bs
16
Ad
18
Lo
20
21.
24
23
24
ao

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 11 of 149

 

 

 

 

11
vehicle. I let the other officers -- the officers that
were trying to gain control of him know that there was
a gun on the ground, as if to say he could be -- have
another weapon on him. I was making them aware of
that.

Q. And where were you -- were you standing with
the officers next to Mr. Koger or where were you?

A. Yes, I was standing behind them.

Q. How far away from Mr. Koger do you think you
were at that point?

A. Very close, probably a foot.

9. Okay. What's the next thing that you
remember?

A. Mr. Koger was -- in a matter of a minute or
less, he was placed into handcuffs and was placed on
his feet.

Q. Where were you at when you saw him being
handcuffed?

A. I was still close in proximity there.

Q. So you may have moved a little bit, but
net --

A. Not much.

Q. -- any distance away?

A. No.

Q. Okay. What did you do next after you saw

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting
10
Lk
12
13
14
15
16
L?
18
LS
20
21
nn
23
24
25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 12 of 149

 

 

12
him being handcuffed?

A. He was -- what did I do?
Q. Yes.
A. Nothing. I didn't -- he was handcuffed, so

there was nothing for me to do.
Q. Okay. Did you see him ever be moved from

the area right there next to his vehicle to some other

location?
A. Yes.
Q. Okay. Tell me about that.
A. He was moved from where he was originally at

on the ground to the back of one of the patrol cars.

Q. Do you know whose patrol car it was?
A. I think it was Deputy Bennett's.

Q. Do you know Deputy Bennett?

A. Yes.

Q. How long have you known him?

A. As long as he was -- has been at the

sheriff's office, which, I'm guessing, is around eight
years maybe.

Q. Okay. You mentioned earlier seeing a gun on
the ground near Mr. Koger when he was laying outside of
his vehicle. Did you see anyone do a pat-down of
Mr. Koger to check for weapons near his vehicle --

while he was near his vehicle?

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
10
Ld
L2
L3
14
LS
16
17
18
19
20
rH
ae
oo
24
295

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 13 of 149

 

 

 

13

A. While he was where?

Q. While he was close to his vehicle laying on
the ground, did you see anyone do a pat-down, a check
for weapons after they put him in handcuffs?

A. While he was still on the ground, I didn't
notice anyone pat him down.

Q. Okay. Where were you on the scene when you
saw Mr. Koger at the back of the trunk of what you
believe was Deputy Bennett's patrol car?

A. I was standing back behind where they were
at.

Q. When you say "they," are you talking about
Mr. Koger and -- who else?

A. Deputy Bennett and the -- however many other
officers were there from other jurisdictions that I
don't know who they are.

Q. Okay. How far behind them do you think you
were?

A. Twenty feet maybe.

Q. Were you in the road, in the median?

A. I was in the road.

Q. How did you -- what made you walk to the
location where you went?

A. I just walked back there with them. No
particular reason.

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
10
13
LZ
13
14
Ly
16
Ls
18
L9
20
a
Za
23
24
25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 14 of 149

 

 

 

 

14

Q. Well, I guess twenty feet away seems kind of
far to me, if you're standing with them. So did you
walk back -- was there a vehicle back where you were
standing or --

A. No. No, there wasn't.

Q. Okay. Do you recall anything in particular
that Mr. Koger was saying as he was being moved from
next to his vehicle to the back of the patrol car?

A. No.

Q. Do you recall anything that any officers
were saying to him at that point?

A. No.

Q. Tell me what you remember seeing at the back
of the patrol car once Mr. Koger got there.

A. Mr. Koger was back there behind the car with
Deputy Bennett and two to three other officers, but I
don't know who they are.

Q. Okay. Do you recall what the officers were
doing at the back of the trunk with Mr. Koger?

A. They were giving him strikes.

Q. Do you know why he was at the back of the
patrol car as opposed to being put inside the patrol
car?

A. No.

Q. Did you see who was giving him strikes?

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting
Ld
12
13
14
LS
16
L7
18
19
20
21
22
23
24

25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 15 of 149

 

 

 

Le

A. I saw Deputy Bennett.

Q. What did you see Deputy Bennett do?

A. L*'m sorry?

Q. What did you see Deputy Bennett do?

A. Strike him. I don't remember with what, but
I saw him strike him.

Q. Do you remember where the strikes landed on
Mr. Koger?

A. No, I can't remember where.

Q. Do you recall whether it was, like, the
bottom half, his legs, versus his upper body?

A. I believe upper body.

Q. Okay. I'm not trying to trick you, I just
want to get as specific as you remember. Okay?

A. (Moves head up and down.)

Q. Do you recall Sergeant Carson being at the
back of the patrol vehicle?

A. Yes.

Q. Do you know Sergeant Carson?

A. Yes.

Q. How long have you known him?

A. Ever since I've been with the sheriff's
office.

Q. Okay. So however long the two of you have
been there together, that's how long you've known him?

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
WO N

10
uit
LZ
L3
14
15
16
Ld
18
LS
20
21
22
2a
24
25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 16 of 149

 

 

 

16

A. I don't remember if -- I can't remember
exactly when he started there, but -- I don't know if
he's -- I knew him once I was -- left Corrections and
went to Street Patrol.

Q. Okay. Do you know him outside of your
employment? Were you-all friends before you started
working at the sheriff's office?

A. I knew of Gregg. I don't know him outside
of work.

Q. You-all weren't hanging out on the weekends
or when you were off work if it wasn't a weekend?

A. No.

Q. Do you -- is Sergeant Carson considered your
superior at work?

A. He's a patrol sergeant.

Q. Okay. You're going to have to tell me
what -- I don't know what a patrol sergeant is. Beside
your job or above it in the hierarchy or totally left
field?

A. In what I do, I have a lieutenant anda
sergeant. They weren't on duty at the time.

Q. Okay.

A. So if I'm on duty, with the hours I work, I
would fall under the direction of a patrol sergeant --

Q. Okay.

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
10
i
die
diss
14
ale
16
17
18
19
20
Zo
22
Z3
24
ao

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 17 of 149

 

 

 

17

A. -- or patrol corporal or patrol lieutenant.

Q. Okay. So on the scene with Mr. Koger on
March 8th, 2017, who -- did you have a superior on
scene?

A. Me in particular?

Q. Yes.

A. One of my supervisors?

Q. Well, was there anybody on scene in Hamilton
County that would have been superior to you?

A. Sergeant Carson and Corporal Baxter were on
scene.

Q. Do you recall when you noticed that Sergeant
Carson was on scene?

A. It was a few minutes after Koger had been
placed in the cuffs -- handcuffs in behind the car.

Q. Okay. So you got on scene before Sergeant
Carson arrived?

Rin Yes.

Q. Do you recall seeing Sergeant Carson apply
any strikes to Mr. Koger?

Ps Yes.

Q. Where did that occur on the scene? Was that
at -- by the Camaro or was that by the trunk?

A. Behind the car -- patrol car.

Q. Okay. Tell me what you saw Sergeant Carson

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
10
dol
12
ee
14
pe
16
Le
18
LS
20
21
22
2a
24
25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 18 of 149

 

 

 

18
do.

A. Gave him some strikes.

Q. And when you say "him," that's Mr. Koger?

Pia Yess

Q. Do you remember if that was before or after
Deputy Bennett had given the strikes?

A. After, I believe.

Q. Okay. Do you remember seeing where those
strikes landed on Mr. Koger's person?

A. Upper body and I remember one lower body.

Q. Do you remember whether the -- are we
talking about open hand, closed hand?

A. I don't remember what part Sergeant Carson
was uSing.

Q. Do you recall what Mr. Koger was doing at
the time -- or could you see what Mr. Koger was doing
at the time the strikes were being applied?

A. I could see.

Q Okay. What was he doing at that time?

A. He was just screaming.

Q Was he resisting the officers that you know
of?

A. In my opinion, no.

Q. If Sergeant Carson or Deputy Bennett had
requested assistance from other officers, one, do you

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
10
11
Le
13
14
LS
16
17
18
19
20
21
22
23
24
25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 19 of 149

 

 

19
think you would have been able to hear them if they had

asked for that?

A. If they asked for assistance?

Q. Yes.

A. I was close enough to have heard them. If
they asked for assistance, I could have heard it.

Q. Okay. Did they ever ask for assistance?

A. Not that I remember.

Q. Other than Sergeant Carson and Deputy
Bennett, was there any other officer that you could see
that had their hands on Phillip Koger?

A. If there were other officers, I would not
know who they were.

Q. Okay. Do you know a Deputy Smith?

Yes.

Q. Did you -- do you recall seeing him there
that night?

A. He was involved in the pursuit. Where he
was during this, I don't know. I don't -- I mean, he
was on scene. But exactly where, I'm not sure.

Q. Okay. Tell me about -- you said there were
upper body and then one lower body. The lower body
strike, do you recall -- tell me what you remember
about that.

A. I just remember one strike to Mr. Koger's

 

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting
10
Ld
iz
Ls
14
15
16
LF
18
Lo
20
21
22
Zo
24

25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 20 of 149

 

 

 

20
groin area.

Q. Do you recall how Mr. Koger reacted to that
strike? Do you remember what his reaction was?

A. Just screaming. I believe he was screaming.

Q. Have you ever had any training that would
have instructed you to use a strike to the groin area
on a suspect?

A. Personally, no.

Q. Have you ever used a method like that to
gain control over a suspect?

A. No.

Q. Maybe this is a differentiation you're not
making, but when I say "suspect," a suspect or someone
who's already in custody, would that change your
answer?

A. No.

i . Okay. I'm going to show -- we're going to
show you some videos, and I want you to see if you can
recognize where you --

A. Okay.

Q. -- if you see yourself in any of these
videos.

Because there's audio on the video, if
you'll just raise your hand or make a motion, we'll
pause it and then we can talk about what we're seeing

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
10
sdk
i2
Le
14
13
16
L7
18
13
20
Zi
ae
aa
24

29

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 21 of 149

 

 

 

21
on the screen. Is that fair?

A. Okay.

Q. The first video, I believe, is the dash cam
from your car. We have previously marked that as
Exhibit 1 to Sergeant Carson's deposition. And we are
going to begin this video at 23:12:30.

(Video being played and viewed.)
THE WITNESS: That is me there.
BY MS. PARKER:

Q. So we are at 23:13:07 on the video. And
that's you that just entered the screen on the
left-hand side of the screen, is that correct?

A. Yes .

(Video being played and viewed.)
BY MS. PARKER:

Q. Is this you here that was looking inside the
vehicle, or where are you?

A. No, ma'am, I'm right kind of -- my hands are
out like this.

Q. Okay.

A. You can kind of see my arms out.

Q. Are you kind of leaning over --

A. Yes, ma'am.

Q. -- to see what's going on?

Bow Yes.

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
10
i
12
L3
14
6 Be
16
Lt
18
aL
20
21
22
a3
24
a0

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 22 of 149

 

 

 

22

Q. Okay. That's at 23:13:24.

(Video being played and viewed.)
BY MS. PARKER:

QO. Are you still right there in that mix with
everybody?

A. ee..

Q. Okay.

A. I believe that's me kind of in the center
standing up, not in the -~

Q. Right here?

A. There, yes.

Q. Okay. So sort of in the middle, looks like
there's three people we can see, and you would sort of
be the person in the middle, is that correct?

A. COLrect..

Q. That's at 23:13:48.

(Video being played and viewed.)
BY MS. PARKER:

Q. Do you see yourself in this where we stopped
it here?

A. In just a few more seconds, I walk back to
my car to turn the siren off.

(Video being played and viewed.)
THE WITNESS: That's me there, walking back
to my car.
(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
10
ue
12
L3
14
LS
16
Li
18
19
20
en
ze
23
24
2)

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 23 of 149

 

 

 

23
BY MS. PARKER:

Q. At 23:14:08, we can see you walking towards
the camera, is that correct?

A. Correct.

(Video being played and viewed.)
BY MS. PARKER:

Q. And it looks like you have on long sleeves,
is that correct?

A. Uh-huh.

Q. Do you know whether the other Hamilton
County officers also would have been wearing that same
uniform?

A. I don't remember what they had on that
night.

QO. Okay. Were you going to say something?

A. No, ma'am.

Q. Okay.

(Video being played and viewed.)
THE WITNESS: That's me again, walking back
up.
BY MS. PARKER:
Q. For the record, that's 23:14:26.
(Video being played and viewed.)
BY MS. PARKER:
Q. From watching this video, can you tell who
(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
10
ue
hie
13
14
be
16
17
18
LS
20
21.
a2
23
24

25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 24 of 149

 

 

 

24
any of the other officers are that you see in this
shot?

A. No, ma'am.

Q. Okay. But I believe that -- just from your
knowledge of the night, do you know what Hamilton
County officers would have been involved in that?

A. I know Deputy Bennett was there. Deputy
Smith, I'm not sure about.

Q. Okay.

(Video being played and viewed.)
BY MS. PARKER:

Q. The way that your dash cam works, the audio
that we hear, where is that coming from?

A. It's probably -- it's either -- there are
microphones -- I have a body mic on, and there are
microphones in my car, too.

Q. Okay.

A. So the radio traifie could be fron the
inside of my car.

Q. Okay. Voices that appear to be from on
scene, though, would be picked up from your body mic,
is that correct?

Pls TES s

Q. So that would be near -- at least within the
vicinity that your body mic can pick up whatever those

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
aL
12
L3
14
L5
16
17
18
13
20
2
22
23
24
20

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 25 of 149

 

 

 

 

25
sounds are?

A. Yes.

Q. Okay.

(Video being played and viewed.)
BY MS. PARKER:

Q. At this point in the video, we're
at 23:15:14. Can you see from the video whether or not
Sergeant Carson has arrived on scene?

A. No.

Q. Where are you, you know, during this time?

A. I'm -- the times I've watched this video
before, I believe this is where I lose myself as far as
in the mix with the other officers.

Q. Do you think you're still in this big huddle
of =

A. Yes. From what I remember, I'm still there
in that vicinity.

Q. Okay.

(Video being played and viewed.)
BY MS. PARKER:

Q. So in the video, we're at 23:15:37. Can you
see that Mr. Koger was stood up and he started walking
to the back of the patrol car?

As Yess

OQ. So you would be one of these officers who is

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting
10
11
12
Ld
14
he.
16
17
18
Ls
20
ZA
22
23
24
25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 26 of 149

 

 

 

26
sort of following behind that we see?

Bu. Yes.

Q. But you don't know exactly which one of
those people you are?

A. No.

Q. Okay.

(Video being played and viewed.)
BY MS. PARKER:

Q. We're at 23:15:50. Do you know, from your
memory or on the video, where you would have been at
this time?

A. From the video, not memory. I'm thinking
somewhere in -- either in the middle there or in the
back.

Q. Okay.

A. I"m thinking, ak this point, I'm in the back
of the -- where the vehicle is at, the patrol car.

Q. So behind the patrol vehicle?

A. Y@S

Os So that would be kind of towards the
right-hand side of the vehicle?

As Yeah. Going from memory, because I lose
myself in the video.

Q. Okay.

(Video being played and viewed.)
(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
10
11
12
i
14
5
16
17
18
19
20
Za
as
aa
24
29

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 27 of 149

 

 

 

27
BY MS. PARKER:
Q. Is this you walking back here? Can you
tell?
A. It's hard to tell, but no, I don't believe
so.
Q. Okay.
A. I can't say for sure from the video.
Q. All right.
(Video being played and viewed.)
BY MS. PARKER:
Q. You would agree, though, that it appears
that this person has their back to the camera?
A. Yes.
Q. Whether that's you or someone else?
A. Right.
Q. Okay.
(Video being played and viewed.)
BY MS. PARKER:
Q. Since the point when you said that you kind
of lose yourself in that shuffle there, have you
seen -- been able to see yourself anywhere else on the
video?
A. Not yet.
Q. Okay. We're at 23:16:50.
(Video being played and viewed.)
(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
10
i
12
Le
14
L5
16
17
18
Lo
20
al.
ne
20
24

25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 28 of 149

 

 

28
BY MS. PARKER:

Q. Do you know who either of these two officers
are that appear to be walking away from the crash -- or
the camera?

A. No, I have no idea.

Q. Based on what they're wearing, is that a
uniform that a Hamilton County officer would wear, that
brownish --

A. That's the only thing that really helps me
distinguish between ourselves. And when I say
"ourselves," in Hamilton County, we wear the blue.

A lot of agencies in Georgia wear the tan
pants and the lighter tan shirts. Georgia State Patrol
wears the blue pants with the lighter blue shirt.

And I think there was an agency down there,
possibly Fort Oglethorpe Police, that have on the same
type uniform as us, as far as the top and bottom blue.

Q. Okay -- making it very hard to distinguish
between you guys and the -- what we believe is Fort
Oglethorpe on the scene?

A. Yes.

Q. Okay.

(Video being played and viewed.)

BY MS. PARKER:

Q. Okay. So it looks like we've reviewed that

 

(423) 876-4435 "Preserving The Record” (800) 298-3376
DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
WO N

ri
LZ
3
14
i Me
16
Li
18
Le
20
21.
22
Z3
24
Zo

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 29 of 149

 

whole video.

You didn't ever see yourself come back on
the screen as far as what the video angle showed?

A. No. The times I've watched it before, I
lose myself in it.

Q. Okay. We're going to play another video.
This one, we believe, was from Officer Smith's dash
cam, which has been marked already as Exhibit 2 to
Sergeant Carson's deposition.

The same rules for this one, if you do ever
see yourself on this one, please let us know and we'll
stop it and mark the time.

(Video being played and viewed.)

THE WITNESS: That is me there, bending
over.

BY MS. PARKER:

Q. Okay. We're at 23:13:17 on the video. And
at the time stamp paused, we're kind of looking at your
back here, is that right?

A. Yes.

Q. Okay. It doesn't look like we can really
see any other officers there, but you're there, from
your memory, crouched down just out of view of the
camera?

A. Yes, ma'am.

 

oo

 

(423) 876-4435 "Preserving The Record" (800) 298-

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 

3376
10
nie}
12
13
14
L5
16
i?
18
19
20
Zea.
22
£0
24

25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 30 of 149

 

 

 

 

30

(Video being played and viewed.)

BY MS. PARKER:

C.. Would that have been in that timeframe when
you saw the weapon and you were trying to instruct the
other officers that there was a weapon?

A. I think, looking at that, that's what I was
doing, I think, when I was kind of crouching, because
there were some sirens left on, it was loud, we was
yelling, Gun, Gun, and kind of motioning to the ground
where it was at.

Q. Okay. So you were crouching down so that
you could make sure they could hear -- the officers
could hear you?

As Yes.

Q. Okay.

(Video being played and viewed.)

THE WITNESS: That's me there, kind of
before it went grainy. You can see me there to the
left of the screen.

BY MS. PARKER:

Q. Let's back it up a little bit. We're going
to back it up and replay it, just so we can try to
catch some of it.

We've backed it up to 23:13:56. Let's see
if we can restart it.

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting
10
dL
12
Lo
14
15
16
ji
18
19
20
2,
Ze
23
24

20

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 31 of 149

 

 

 

ce
(Video being played and viewed.)
THE WITNESS: I still kind of lose myself
again.
BY MS. PARKER:
Q. Okay.
(Video being played and viewed.)
THE WITNESS: Right there, standing. I just
stood up.
BY MS. PARKER:

Q. Okay. So we're at --

A. My left shoulder is kind of facing this way.

Q. Okay. We're at 23:14:01, and you're saying
your left shoulder is facing the camera?

A. Yes, ma'am, I think.

Q. Of the two officers there, you would be the
one on the right that we can see clearly, is that
correct?

A. Correct.

Q. Okay.

(Video being played and viewed.)
BY MS. PARKER:

Q. At any point in here, have you been able to
see yourself back in the camera?

Bis No.

Q. Okay. That's at 23:14:51.

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
Ww NN

10
a
LZ
13
14
He
16
17
18
Lg
20
21
£2
23
24
25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 32 of 149

 

 

 

 

a2
(Video being played and viewed.)
BY MS. PARKER:
Q. Do you recognize any of the other officers
in this shot?
A. No.
Q. Okay. That's at 23:15:26.
(Video being played and viewed.)
BY MS. PARKER:
Q. In this shot, we're at 23:16:19. The person
to the left, is that a trooper?
A. I'm guessing by the hat, yes.
Q. Okay.
A. I'm not sure.
Q. The hat is the only thing that really gives
you a clue, is that true?
A. Les.
Q. Do you recall there being a trooper on
scene?
A. I know there was at least one Georgia state
Trooper there.
Q. But you weren't familiar with who that
trooper was?
A. No.
Q. Okay.
(Video being played and viewed.)
(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting
10
Axis
LZ
LS
14
La
16
17
18
19
20
a1
22
23
24

20

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 33 of 149

 

 

 

 

33
BY MS. PARKER:

Q. This next video we've marked as Exhibit 3 to
Sergeant Carson's deposition.

The same rules for this, if you see yourself
or if you see anyone else that you recognize, let us
know and we'll pause it.

A. Okay.

(Video being played and viewed. )

BY MS. PARKER:

Q. When you were in the pursuit, I think we saw
from the other video that you were actually ahead of
where the accident occurred -- the cars collided and
Mr. Koger's car stopped, is that correct?

A. Yes.

Q. And you kind of turned your vehicle around
to come back to it, is that right?

A. Yes.

Q. Okay .

(Video being played and viewed.)

BY MS. PARKER:

Q. Do you recognize this person that's coming
into frame here?

A. No.

Q. Okay. That's at 23:12:00.

(Video being played and viewed.)

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting
W Nh

10
deck
12
13
14
LS
16
Li?
18
19
20
21
22
ao
24

esd

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 34 of 149

 

 

 

 

34
BY MS. PARKER:

Q. Can you recognize that voice?

A No.

Q. Can you hear from the video what was said?

A Sounded like, Piece of shit.

2 When you were -- sorry, let's mark that.

This is at 12: -- I'm sorry, 23:12:56 is where we've
Stopped the video.

Do you recall hearing someone say that when
you were on scene?

A. No.

Q. Okay.

(Video being played and viewed. )
BY MS. PARKER:

Q. We're at 23:13:20. Could you hear someone
asking someone else, Are you okay, Do you need a medic?

A. Bb=tatis

Q. Did you recognize that voice?

A. No.

(Video being played and viewed.)
BY MS. PARKER:

Q. We're at 23:13:48. Can you tell me -- were
you able to see -- is this where they kind of are
bringing Mr. Koger around to the back of the vehicle?

A. Yeah, that's what it looks like to me.

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 

 
10
dik
12
13
14
15
16
17
18
13
20
24.
22
23
24

20

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 35 of 149

 

 

 

 

35

Q. Okay. Do you recall that Mr. Koger was kind
of wearing a lighter-colored shirt?

A. IT just <- I didn't know it until I saw it on
the video.

Q. Okay .

Bu I don't remember what he had on that day.

Q. Is that how you were able to distinguish him
from an officer on the video?

A. Yes.

Q. Okay. But that night, you don't remember --
have an independent memory of that?

A. Of what he had on? No.

Q. Okay.

(Video being played and viewed.)
BY MS. PARKER:

Q. Can you tell who anyone is in this shot from
the video?

A. Not from the video.

Q. Okay. That's 23:13:52.

(Video being played and viewed.)
BY MS. PARKER:

Q. Can you recall, just from your independent
memory, who -- I think you've already testified you
remember Deputy Bennett and Sergeant Carson being at
the back of the trunk.

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting
10
11
LZ
13
14
LS
16
17
18
L9
20
21
22
2a
24
25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 36 of 149

 

 

 

 

36

A. Yes.

Q. But on this video, you can't distinguish
which one of them might be who?

A. No.

Q. Okay.

(Video being Played and viewed. )
BY MS. PARKER:

Q. Did you see those strikes on the video?

A. (Moves head up and down.)

Q. We're at 23:14:03. From your memory, you
testified that you saw both Bennett and Carson give
strikes. Do you know who that would have been at that
time?

A. If I -- it would be a guess. I would say
Bennett at that time.

Q. But you can't tell from the video who's
doing it?

Fis No.

Q. Okay.

(Video being played and viewed.)
BY MS. PARKER:

Q. That is 23:14:20. And you haven't seen
yourself yet on the video that we can distinguish?

As No.

Q. Based on your memory and from what you are

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting
10
ad
12
L3
14
19
16
Ly
18
19
20
2A.
oe
23
24
22

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 37 of 149

 

 

 

 

at
seeing on the video, this is the point in time where
you say you thought you would have been behind them
somewhere?

A. Correct.

Q. Okay.

(Video being played and viewed.)
BY MS. PARKER:

Q. This is at 23:15:43. Did you recognize any
of those voices recent in time to when we stopped this
video that you could hear on the video?

A. No.

(Video being played and viewed.)
BY MS. PARKER:

Q. Based on your memory, do you recall where
Mr. Koger was taken after the incident at the trunk
ended?

A. No.

Q. Okay. From this video, are you able to tell
that he's no longer at the trunk of the car?

A. I don't see him on the video.

Q. Okay. After the incident at the trunk
ended, do you know what you did next?

Bs Because of what I do, being a traffic
investigator, I knew that we had two wrecked cars and
Mr. Koger's car.

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting
10
LA
Le
13
14
15
16
17
18
Lo
20
21
ZZ
23
24
20

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 38 of 149

 

 

38
Part of my job is to do what we call an

inhouse report. It's an internal document that I have

to fill out and Photograph what -- the damage to the
vehicles, where they are at rest.

At some point, I switched into that mode
because I knew that I was on the traffic unit on duty

that night. I knew that responsibility was going to

lie with me.

As far as Photographing the damage to the
vehicles, all three vehicles, and gathering information
for our inhouse document, at some point, I started
talking to the Georgia State Patrol that was there to
Start asking him if he was going to work the wreck,
because part of the documentation is who works the
wreck, what agency, their case number. That all goes
On our internal report.

Q. Okay. So at some point, you kind of -- you
stopped being a part of the scene and started
documenting the scene? Would that be correct?

A. COTTE...

Q. Okay. Before I do that, do you recall
seeing Mr. Koger receiving any medical treatment?

A. At some point while I was gathering
information for -- when I was doing what I was doing,

as far as photographing, gathering information for the

 

 

(423) 876-4435 "Preserving The Record” (800) 298-3376
DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting
10
ee
12
13
14
15
16
L7
18
19
20
21
22
25
24
25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 39 of 149

 

internal document, I do recall an ambulance showing up
and I do recall seeing Mr. Koger being placed in the
back of the ambulance, just kind of looking over my
shoulder and seeing it while I was focused on what I
was doing.

0. Okay. So you weren't paying much attention
to it because you were doing something else?

A. No.

Q. Okay. At this point, we're at 23:15:55.
Just based on the quality of the video, you haven't
been able to see yourself?

A. I haven't seen myself yet, no.

Q. Okay. That doesn't mean you weren't there,
it's just the quality of the video is pretty bad?
Would that be true?

A. It's not the best.

Q. Okay. I think we can go ahead and stop this
one here. I don't know if there's any other action in
this video. It's quite long.

MS. VARNELL: Since I wasn't here yesterday,
can you tell me whose video that was?

MR. STONE: iI think it's Cannon's.

MS. PARKER: Yeah, we think it's Cannon's,
Sergeant Cannon's. It's what was marked as Exhibit 3

to Sergeant Carson's deposition. It was already made

 

i

 

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
10
11
LZ
L3
14
LS
16
17
18
13
20
21.
22
ao
24
oo

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 40 of 149

 

 

 

40

an exhibit to Sergeant Carson's deposition.

MS. VARNELL: Okay.

MR. CARSON: Is that the one looking at the
Georgia car in the back right corner?

MS. PARKER: Right.

MR. CARSON: Yeah.

MS. PARKER: That's Cannon's.
BY MS. PARKER:

Q. There's one more. This is Exhibit 4 to
Sergeant Carson's deposition. This is Officer Davis'
car, we believe. We'll start this one at -- 23:11:23
is where this video is going to begin.

(Video being played and viewed.)
BY MS. PARKER:

Q. We're at 23:14:28 on this video. Officer
Cook, I know this video is maybe the worst one of all
of them that we've watched, but can you see anything
that's going on in this video, whether or not you can
discern who's who?

A. No.

Q. Can you tell that this is the back of the
patrol car where we've been talking about this incident
at the trunk?

A. Yes.

Q. Okay. Does it appear that this is the point

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
10
rt
LZ
12
14
LS
16
17
18
is
20
a |
22
23
24

25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 41 of 149

 

in time where the officers have moved Mr. Koger to the
back of the trunk?

A. 188,

Q. Okay. Other than that, are you able to tell
me anything specific about the incident from this
video?

A. No.

Q. Okay.

(Video being played and viewed.)
BY MS. PARKER:

Q. This is at 23:14:39. I think you had
mentioned walking to the back of the car with them and
maybe being twenty feet away. From this video shot,
can you show me where -- the general area where you
think you would have been, or do you think it would
have been outside of the view of this camera?

A. From memory, I'm guessing I'm one of those
officers.

Q. Sort of that huddle of --

A. Yes. I haven't picked myself up on this
video yet.

Q. Okay.

(Video being played and viewed.)
BY MS. PARKER:

Q. This is at 23:15:00. Do you recognize any

 

41

 

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 42 of 149

 

 

 

 

42

of the voices that you've heard on the video so far?

A. No.

Q. Okay.

(Video being played and viewed.)

BY MS. PARKER:

0. This is at 23:17:45. You haven't been able
to see yourself on this video?

A. No.

Q. Or recognize yourself, I guess, on the
video?

A. No.

Q. Any of the voices that you've heard on this
video, you haven't been able to recognize those voices?

A. No.

Q. Okay. We'll go ahead and end that one
there.

Officer Cook, I have some screenshots that
we've taken from these videos. I want to see if you
recognize any of the people, including yourself, in any
of these screenshots. But I'll tell you, the quality
is not much better than the videos that we've watched.

This screenshot shows a time on it
of 23:14:15. Can you -- first, let me -- can you
orient me to what I'm looking at there, if you can tell
from that, based on what you remember from that night?

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting
10
Lk
12
ns
14
LS
16
17
18
19
20
21
22
23
24
20

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 43 of 149

 

 

 

43

A. This looks like Deputy Smith's patrol
vehicle and the Camaro that Koger was driving.

Q. Okay. Let me just -- for the record, you're
pointing at the right-hand side of the picture --

A. Right.

Q. -- that white patrol car there. That's
Deputy Smith's vehicle? Is that what you said?

A. Correct.

Q. Okay.

A. That's obviously a patrol vehicle. From
where, I don't know.

Q. Okay. And that would be the black or
dark-colored car?

A. You can see a couple of officers by Koger's
vehicle and a larger group of officers to the left of
the patrol vehicle you see here.

Q. Okay. Can you recognize any faces on that
vehicle?

A. Recognize any faces on?

Q. I mean, I'm sorry, in the photograph. Do
you recognize who any of the people standing around
are?

A. No.

Q. Okay. Let's mark that one as an exhibit.

(Off-the-record discussion.)
(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
Oo JN wD Ww

10
11
12
ad
14
LS
16
LT
18
is
20
Bu
22
“2a
24
29

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 44 of 149

 

(The photograph was marked
Exhibit No. 1.)

BY MS. PARKER:

Q. This one is marked 23:14:20. Can you -- do
you recognize any people in that photograph? Can you
tell who anyone is?

A. As far as people, no.

Oo. Okay. Does that appear to be the period in
time where the officers have walked to the back of the
patrol vehicle where Mr. Koger -- where they took
Mr. Koger to the back of the patrol vehicle?

A. I'm guessing yes. I don't -- in this photo,
I do not see Koger.

Q. Okay. This one is marked as 23:14:21. Do
you see Mr. Koger in that photograph?

A. I see a leg here and what appears to be a
white tennis shoe. I'm going to guess that's Koger.
don't remember anyone else having on white tennis
shoes.

Q. Okay. The leg there, does it appear, to
you, to be off the ground?

A. The foot does.

0. Okay.

A. Slightly, maybe. It's hard to tell from

this photo.

 

I

44

 

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
~~ W NHN

oO wat oO WwW

10
id
La
13
14
LS

16
17
18
19
20
vl
22
23
24
25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 45 of 149

 

 

 

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

45

Q. Okay. There appears to be some other
officers kind of standing behind that.

Ais Correct.

QC. Is that what you see in that photograph, as
well?

A. Yes.

Q. But from this, you just can't discern who
those might be?

A. Correct.

Q. It could be you, even, we just can't tell
from this photograph, is that true?

A. Correct.

Q. Okay. Let's just mark both of these
together as Collective Exhibit No. 2.

(The photographs were marked
Collective Exhibit No. 2.)
BY MS. PARKER:

Q. This next set -- I think we've determined
that this is from Officer Smith's vehicle -- maybe.
It's a Hamilton County officer's vehicle.

MR. EXUM: Bennett's vehicle.
MS. PARKER: Bennett's vehicle? Okay.
BY MS. PARKER:

Q. This one has 23:15:59. Do you recognize
either of the officers in that photograph?

(423) 876-4435 "Preserving The Record" (800) 298-3376

 
10
11
12
Lo
14
as
16
17
18
19
20
Zu.
22
23
24
25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 46 of 149

 

A. No.

CG. Okay. This one is 23:16:00. Do you
recognize anyone in that photograph?

A. No.

Q. Okay. The two officers in the middle of
this photograph appear to have on a dark-colored
uniform. Can you tell whether or not that would be
Fort Oglethorpe or Hamilton County from this
photograph?

A. It's hard to tell the uniform and the patch.
I can't -- what agency they're with. I'm just going by
what their faces look like.

Q. Okay. So this doesn't look like Sergeant
Carson or Officer Smith or Officer Bennett to you?

A. No.

Q. Okay -- and I think there was one other
person that you mentioned that came on the scene,
Baxter?

A. Corporal Baxter.

Q. Okay. It doesn't look like Corporal Baxter
to you, either?

A. It does not.

Q. Okay. This one is 23:16:04. Same question
on that one, do you recognize either of those people in

that photograph?

 

46

 

(423) 876-4435 "Preserving The Record" (800) 298-

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

3376

 
WwW NWN

10
iF
12
is
14
15
16
17
18
19
20
21
22
23
24
29

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 47 of 149

 

 

 

4’]

A. I do not.

Q. This one is 23:16:55. Do you recognize
anyone in that photograph?

A. No.

Q. This one is 23:16:57. Do you recognize
anyone in that photograph?

A. No.

Q. Okay. These officers have on the
light-colored tops, is that correct?

A. Yes.

Q. And so that -- they would not be from
Fort -- I mean, from Hamilton County, is that correct?

A. No.

Q. Okay. This one is 23:17:25. Do you
recognize that person?

A. No.

Q. This one is 23:17:49. Do you recognize
anybody in there -- in that photograph?

A. No.

Q. This is 23:18:12. Do you recognize anybody
in that photograph?

A. No.

Q. This is 23:18:33. Do you recognize anyone
in that photograph?

A. No.

(423) 876-4435 "Preserving The Record” (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
WwW N

11
12
Lo
14
a
16
17
18
19
20
21
22
43
24
29

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 48 of 149

 

 

Q. Okay. This person here with the hat, do you

think that may be the trooper, just
hat?

A. It looks like the uniform
State Patrol wears.

Q. Okay. This is 23:19:00.
anybody in that photograph?

A. No.

Q. This is 23:19:19. Do you
in that photograph?

A. No.

Q. This one is 23:19:40. Do
anyone in that photograph?

A. No.

Q. This one is 23:19:43. Do
anyone in that photograph?

A. No.

Q. This one is 23:20:15. Do
anyone in that photograph?

A. No.

Q. Okay. Let me ask you a question about this

one. The two officers here on your

side in this photograph both appear

darker-colored uniform, is that true?

A. Yes.

48

because he has on a

that the Georgia

Do you recognize

recognize anybody

you recognize

you recognize

you recognize

-- to your right

to have on the

 

 

DEBRA L. HUNTOON, LCR

(423) 876-4435 "Preserving The Record"
Angel & Associates Court Reporting

(800) 298-3376
aw
12
13
14
15
16
17
18
19
20
21
aL
a3
24

25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 49 of 149

 

 

 

49

Q. Okay. This car that -- this patrol car that
we see here, do you know whose car that was?

A. I believe that's Deputy Smith's.

Q. That would be whoever's car made contact
with the passenger's side of Mr. Koger's car, is that
correct?

A. Yes.

Q. Does this appear to be Deputy Smith or can
you tell?

A. It looks like him, but I can't say it's him
for sure.

Q. Can't say for sure? Okay. But from your
view of these officers, this would have to either be a
Fort Oglethorpe or a Hamilton County officer, based on
the dark color of the uniforms, is that true?

A. Based off that, yes.

Q. Okay. This one is 23:20:20. Do you
recognize any of those people?

A. This person to the left -- I'm sorry, to the
right looks like -- that looks more like Deputy Smith
LO We.

Q. Okay.

A. I don't know that it is. I'm guessing by
the uniform that's Georgia State Patrol, but I don't
Know if it 1s.

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
- WW WN

Oo oOo oO J oY Oo

it
12
3
14
5
16
Le
18
19
20
a1
on
23
24
25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 50 of 149

 

 

 

50

oO. Okay. Can you put a circle around who you
think -- the one person that you could identify in that
picture?

A. (Complies. )

Q. Hopefully we can get that to show up ona
copy.

MS. PARKER: He just circled the person on
the right side of this photograph.
Let's go ahead and mark this one.
(The photograph was marked
Exhibit No. 3.)
BY MS. PARKER:

Q. This one is 23:22:13. Do you recognize any
of the people in that photograph?

A. The person to the left looks like Deputy
Bennett to me, and the person in front of him looks
like me, but it's hard to tell.

Q. Okay. Would you just circle Deputy Bennett,
you said, and -- circle him first.

A. (Complies. )

Q. And see if you could put a mark or a B or
something above his head. That way, we'll know --

A. (Complies. )

GC. Okay. And then the other person who you
think might be you -- and the record is going to

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
m W NH

oOo YN BD WW

10
11
12

13
14
15
16
Le
18
3
20
ZA
22
23
24
ZO

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 51 of 149

 

 

 

Si
reflect, obviously, your testimony that you're not
exactly sure -- would you circle that person?

A. (Complies. )

Q. And then, I guess -- I was going to say put
a C, but there's several people with a C name, so maybe
could you just write your name above that person?

A. First name?

Q. Just your last name is fine.

A. (Complies. )

MS. PARKER: Okay. If we could mark that
one as the next exhibit, that will be Exhibit 4.
(The photograph was marked
Exhibit No. 4.)
BY MS. PARKER:

Q. This one is 23:23:24. Do you recognize
anyone in that photograph?

A. The person to the left looks like Corporal
Baxter. I'm judging that, not so much that I can see
his face, but if I -- at one point, Corporal Baxter was
in K9 for us. I can see the corporal stripes, it's
hard to make out the patch. I cannot -- I do not
remember if he was still in K9 at this point.

Q. Okay.

A. And the person to the right is -- looks to
me to be a Georgia State Patrol.

(423) 876-4435 “Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
ow © 7s A GF SF WD wS EX

10
ak
Le
13
14
15
16
17
18
13
20
21
22
Za
24

25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 52 of 149

 

 

 

 

52

Q. Okay. If you would, if you could just write
Baxter above that person?

A. (Complies. )

Q. And that's to the right of the photograph,
is that correct -- or I guess that would be your -- the
left of the photograph. I'm sorry. I'm backwards the
way you've marked that.

MS. PARKER: Can we make that Exhibit No. 5?

(The photograph was marked
Fenioit Nes 3.)
BY MS. PARKER:
Q. This is 23:23:57. Do you recognize anyone
in that photograph?
A. No.
Q. And this is 23:24:04. Do you recognize
anyone in that photograph?
A. No.
Q. And this is 23:24:02. Do you recognize
anyone in that photograph?
A. No.

MS. PARKER: If we could just mark all these
other photographs where he didn't recognize anyone, as
Collective Exhibit 6?

(The photographs were marked
Collective Exhibit No. 6.)
(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting
WwW N

os

a
Ee Oo wo @©O I oO Ww

jas
NO

25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 53 of 149

 

 

 

53
MS. PARKER: This next set looks like it's
from Officer Cook's dash cam. This should be the last
set.
BY MS. PARKER:

Q. This one is marked as 23:13:06. Do you
recognize that as being the view that was from your
vehicle that night?

A. Yes.

Q. Okay. From that photograph, can you
recognize who any of the officers are?

A. The officer in the background by the white
Camaro, no.

@: Okay.

A. The officer to the left, the one in the
foreground, looks like me.

Q. Okay. So that would be on the far left
side, I suppose, of the photograph?

A. Yes.

Q. Would you just write your name above that
person?

A. (Complies. )

MS. PARKER: If we could mark that as the
next exhibit?
(The photograph was marked
Exhibit No, 7.)
(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
10
Ld
12
a
14
15
16
Ly
18
Ls
20
21
22
a3
24

25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 54 of 149

 

 

 

54
BY MS. PARKER:

Q. This is 23:13:17. Can you recognize who any
of the officers are in that photograph?

A. No.

Q. This is 23:13:47. Do you recognize any of
the officers in that photograph?

A. No.

Q. This is 23:13:48. Do you recognize any of
the officers in that photograph?

Px No.

Q. Okay. Would it be true that you would think
you're one of those officers over there, but you just
can't discern which one you are? I don't want to put
words in your mouth, if you don't know if you're over
there.

A. Possibly.

Q. Okay. This one is 23:13:49. Do you
recognize anyone in that photograph?

A. No.

Q. This is 23:13:51. Can you make out anybody
in that photograph?

A. No.

Q. This is 23:14:08. Can you make out anybody
in that photograph?

A. Background, no. Foreground, yes. The

(423) 876-4435 "Preserving The Record” (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
oOo Oy HD oO SF W NY FHF

10
od
12
13
14
LS
16
a7
18
19

20
Zid.
Ze
23
24
25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 55 of 149

 

 

55
person walking towards the camera view, head turned to
the left, looks like me.

Q. Okay. If you could maybe circle that and
write your name above it?
A. (Complies. )
Q. Okay.
MS. PARKER: If we can make that one the
next exhibit?
(The photograph was marked
Exhibit No. 8.)

BY MS. PARKER:

o. This is 23:14:12. Can you make out anybody
in that photograph?
A. Background, no. Foreground, the person on
the left walking towards the camera view looks like me.
Q. Okay. If you could circle that one and
write your name above that person?
A. (Complies. )
(The photograph was marked
Exhibit No. 9.)

 

BY MS. PARKER:

Q. Would that have been the point in time where
you were walking back toward your car, I think you said
to turn the siren off?

A. Yes.

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
WO WN

11
12
Lo
14
L5
16
Lg
18
is
20
Zl
22
23
24

20

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 56 of 149

 

 

 

56

Q. This one is 23:14:19. Can you make out
anybody in that photograph?

A. No.

Q. Okay. The next one is 23:14:35. Can you
make out anybody in that photograph?

Bu. No.

Q. Okay. This next one is 23:15:27. Can you
make out anybody in that photograph?

A. No.

Q. In this picture, it appears that most of the
officers are still over there by Mr. Koger's car, is
that correct?

A. Yes.

Q. That would have been kind of the huddle
where everyone was when Mr. Koger was on the ground
outside the vehicle, is that correct?

A. Yes,

Q. Okay. The next one is 23:15:31. Can you
make out anybody in that photograph?

A. No.

Q. The next one is 23:15:34. Can you make out
anyone in that photograph?

A. No.

Q. Okay. Based on what you remember from the
incident and looking at this picture, it appears the

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
W N

10
11
12
13
14
LS
16
17
18
19
20
21
ae
Z3
24

25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 57 of 149

 

 

57
officers have moved Mr. Koger off the ground. And this

may be the period of time when they're walking him back
to the back of the trunk.

A. Yes.

Q. Okay. And so from your memory during that
period of time, you would have been in that same sort
of huddle of officers there that appear in the middle
of this photograph, is that correct?

A. From my memory, yes.

Q. Okay. The next one is 23:15:35. Do you
recognize anyone in that photograph?

A. No.

Q. The next one is 23:15:36. Do you recognize
anyone in that photograph?

A. No.

Q. Okay. If we look here on -- toward the

right side of the photograph, that person there appears

 

to have on a lighter-colored shirt, is that correct?

A. It looks like a white shirt, yes.

Q. Okay. Would that, based on your memory, be
Mr. Koger?

A. After what I -- after seeing the video and
refreshing my memory about what he had on, I do not
remember, but it possibly is Koger.

Q. Okay. So if that's -- you know, you would

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
10
11
12
13
14
13
16
1?
18
19
20
21,
oe
23
24
25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 58 of 149

 

 

 

58
still be in that group of officers there in that
photograph if they're walking him to the back of the
trunk in this picture?

A. From memory, yes.

Q. Okay. This is 23:15:37. Can you make out
anyone in that photograph?

A. I'm going to guess -- to the right of the
photo, because of the white shirt, I'm going to guess
that's Koger.

Q. Okay. At that point in time, based on your
memory, do you know where you would have been on this
photo?

A. No.

Q. Okay. The next one is 23:15:38. Can you
make out anyone on that photo?

A. No.

Q. The next one is 23:15:39. Can you make out
anyone in that photo?

A. No.

Q. The next one is 23:15:40. Can you make out
anyone on that photograph?

A. No.

Q. The next one is 23:15:41. Can you make out
anyone in that photograph?

A. No.

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
m= W NO FF

oO A nD WwW

10
2 Bi)
LZ
is
14
15
16

La
18
LS
20
21.
22
22
24
pe)

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 59 of 149

 

 

 

 

59

Q. The next one is 23:15:43. Do you recognize
anyone in that photograph?

A. No.

Q. The next one is 23:15:44. Do you recognize
anyone in that photograph?

A. No.

Q. 23:15:45, do you recognize anyone in that
photograph?

A. No.

23:15:47?

A. No.

Q. 23:15:49?

A. No.

MS. PARKER: We'll mark the rest of these as
Collective Exhibit 10.

(The photographs were marked
Collective Exhibit No. 10.)
BY MS. PARKER:
Q. Just a few more questions, Officer Cook.

Did any of the other Hamilton County law
enforcement that were on the scene that night talk to
you about this incident in the days or weeks after it
happened?

A. There was attempts made to talk.
9: Okay. And who -- which of the officers
(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting
10
Lt
LZ
13
14
L5
16
Ld
18
L9
20
21
ee
23
24

25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 60 of 149

 

 

 

60

would that have been?

A. Detective Bennett and Sergeant Carson.

Q. When was it that you remember Deputy Bennett
trying to talk to you about it?

A. Time-wise, I don't know how much time had
gone by.

Q. Was it -- do you think it was the same year?

A. Yes.

QO. Do you recall what -- how many times did he
try to talk to you about it?

A. Deputy Bennett once.

Q. Okay. Tell me how that conversation went.

A. It was at our East Sector in the back
parking lot. He made mention about it, not anything in
particular or anyone ‘in particular about it, and I just
mentioned that I didn't think it was appropriate for us
to talk about it.

Q. And what about Sergeant Carson? How many
times did he try to talk to you about it?

A. Three times that I remember.

Q. Do you recall when any of those happened?

A. No.

Q. Do you think it was within, you know, a few
months or a year of when the incident itself happened?

A. Possibly within the year.

(423) 876-4435 "preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
WwW WN

11
12
i3
14
15
16
17
18
19
20
21
22
23
24
25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 61 of 149

 

 

61
Q. Okay. Do you recall whether they happened

close together or were they separated by time, the
three different incidents?

A. Seemed to be separated by time.

Q. Okay. What do you recall about your
conversations with Sergeant Carson regarding this?

A. Same thing, I just -- he wanted to just talk
to me about it. There again, I didn't think it was
appropriate for us to talk about it, so I didn't engage
in much conversation about it at all.

Q. Do you recall if any of the conversations
with Sergeant Carson were after this lawsuit had been
filed?

As No.

Q. You don't remember or they weren't?

A. I don't remember if they were.

Q. Okay. Do you remember if he ever mentioned
having read your report or statement to the GBI?

A. Yes.

Q. Sergeant Carson mentioned that to you?

As YES.

Q. I'm not asking about your attorney, but
other than your attorney, have you spoken to anyone
else in Hamilton County law enforcement about this

incident?

 

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting
10
Lo
12
13
14
15
16
L7
18
19
20
zl
22
a3
24

25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 62 of 149

 

 

 

 

62

A. I've mentioned a few things about it to a
couple of different people, but not in any detail.

0. If you had intervened in Sergeant Carson --
in his use of force that night, would you have been
subject to discipline within the department?

A. No.

Q. Okay. What about with Officer Bennett?
Would you have been subject to discipline if you had
intervened when he was striking Mr. Koger?

A. No.

MS. PARKER: Okay. ‘That's all I have.
MS. HAVLIK: I don't have anything.
MR. STONE: I don't have anything.
MS. VARNELL: I do.
CROSS EXAMINATION
BY MS. VARNELL:

Q. Officer Cook, when Sergeant Carson discussed
this case with you, did he ever show you a video?

A. Yes.

Q. Do you remember which video he showed you?

Fux I don't remember which one it was.

0: And it was a video you had not seen
previously?

A. That I recall. At the time he showed it to
me, I don't remember seeing it before.

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting
WwW N

10
LL
12
i Be
14
15
16
17
18
19
20
21
oe
Ze
24
25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 63 of 149

 

 

| 63
Q. I know you testified you didn't engage in

much conversation with him, but when he showed you that

video, did you have any -- did you make any comments to
him?

A. I don't remember making any comments.

Q. Did you tell him that that was a different

angle that you had seen before of the encounter with

Mr. Koger?

A. I don't remember what I said to him about
Lt.

0. You don't remember anything you said?

A. No.

Q. Okay. When you gave your statement to the
GBI, they didn't -- the GBI agent did not show you any

videos, is that right?

A. I don't remember -- he showed me -- if I
remember, he showed me one video, I believe.

Q. One? And we've seen four today. You did
not see those four when you were interviewed by the
GBI, is that right?

A. If I saw them when I was interviewed by the
GBI, I don't remember it.

Q. When you -- do you remember drafting
interrogatory responses as a part of this case?

A. Yes.

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
10
ea
12
13
14
15
16
17
18
19
20
21
22
ao
24
25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 64 of 149

 

probably ask a better question than that.

 

64
MS. VARNELL: I have copies that are ready.
I guess we can --
MS. PARKER: I've got a copy here. Do you
want to use mine?
MS. VARNELL: Of his interrogatories?
MS. PARKER: Uh-huh.
MS. VARNELL: Okay.
BY MS. VARNELL:
Q. Do you remember filling these out -- I can

 

 

If you'll go -- turn to the back, about
three pages from the back, is that your signature on
the page that says Verification? It doesn't have a
page number on it.

A. Yes.

Q. Is that your signature?

A. Yes.

O. A notarized signature?

A. Yes.

Q. So did you prepare these documents with your
attorney?

A. I'm sorry?

Q. Did you prepare these documents with your
attorney?

A. From what I remember, yes, it was with my

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting
10
se
12
13
14
LS
16
17
18
19
20
ed
22
Zo
24

25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 65 of 149

 

 

 

65
attorney.

Q. Will you turn to page 9?

A. (Complies. )

Q. Are you there with me?

A. Yes.

Q. On page 9, you've got Interrogatory No. 6.
And then it's got, in bold, your response to that. Do
you see that?

A. Yes.

Q. That's a narrative of yours that, at the end
of the document, has been notarized, is that correct?

A. Yes.

Q.. And that is your statement of what occurred
on March 8 of 2017, is that right?

A. Yes.

Q. If you'll turn to page 10?

A. (Complies. )

Q. Do you see the second full paragraph from
the end of that response that begins, "After the
deputies put Mr. Koger in handcuffs"?

A. Yes.

Q. Will you read that for me?

A. "After the deputies put Mr. Koger in
handcuffs, they took him to the back of a patrol
vehicle. Mr. Koger continued to resist and officers

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
10
11
12
13
14
15
16
L?
18
19
20
al
22
23
24

25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 66 of 149

 

 

 

66
present on scene began to hit him and strike him. As
soon as Sergeant Carson came on the scene, I was
finished with my duties related to the pursuit and, as
a traffic investigator, I began working to assess the
damage to the vehicles and assisting the other law
enforcement agencies in assessing -- in assessment of
damage to other vehicles. I had no further interaction
with Mr. Koger and I left the scene shortly after."

oO. So at least in your interrogatory responses,
you state that Mr. Koger was resisting when he was at
the back of the patrol car?

Ais tes.

Q. And that's when the officers that you
observed striking him, when he was resisting?

A Yes.

iO. And that's your testimony?

A I observed him offering a little resistance.

Q. And you said in your interrogatories that he
continued to resist, is that right?

A. Yes.

Q. Okay. You were about twenty feet away from
the back of the patrol car, is that correct?

A. A guess.

Q. A guess?

A. (Moves head up and down. )

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
10
AL
12
Lo
14
15
16
17
18
13
20
21
22
oo
24
20

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 67 of 149

 

 

 

67

Q. You would agree with me that when
determining whether somebody is resisting, the officer
that actually had hands-on is probably a better judge
of resistance? Would you agree with me on that?

A. Yes.

Q. Okay -- because that officer, of course, is
closer than you to the suspect, right?

A. Yes.

9. That officer had physical hands on the
suspect, is that right?

A. Yes.

.o}F And you, Officer Cook, your training on --
of course, you're not an expert on use of force, right?

A. No.

MS. VARNELL: All right. I think that's all
I have.
MS. PARKER: I have just one follow-up
question.
REDIRECT EXAMINATION
BY MS. PARKER:

Q. Officer Cook, when you met with the GBI and
they asked you questions, was that pretty close in time
to when the incident had occurred?

A. It seemed like it was. It seemed like not
much time had gone by before I met with the GBI agent.

(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
10
DE
Le
13
14
LD
16
17
18
19
20
21
22
Zo
24
20

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 68 of 149

 

 

68
Q. Would you agree with me that the statement

that you gave closest in time to the incident would
probably be the most accurate, as far as what you
remembered from your own memory?

MR. EXUM: Object to the form.

THE WITNESS: I don't know that it would be
considered the most accurate. But as it, in time, was
closer to the incident, I probably had a better
recollection of what happened because of the amount of
time that had gone by. Not as much time had gone by --

BY MS. PARKER:

Q. Okay. So -- go ahead.
A. -- in previous discussions about this.
o; Okay. So it would be the best recollection

that you would have of the incident itself?

MR. EXUM: Same objection.

THE WITNESS: I don't know if I would
describe it as best. It would probably be, there
again, based off my memory because of not much time
going by. It would be a recoliection of what happened.
BY MS. PARKER:

oO. Okay. That's what I'm trying to ask. I'm
trying to ask only what your memory is, not necessarily
what you've learned from other sources.

As far as your memory, did you have the most

 

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting
oO NI AO oO FP W DN HF

10
11
12
L3

14

1D
16
17
18
19
20
aL
22
23
24
25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 69 of 149

 

 

 

69
memory of the incident at the time you met with the
GBI --

A. Yes.

Q. -- as opposed to your discovery responses
and as opposed to sitting here today?

A. Yes.

MS. PARKER: Okay. That's all.

(At the conclusion of another deposition,
Todd Cooks's deposition continued as follows.)

MS. VARNELL: I forgot to make the
interrogatories an exhibit to the deposition, if I can
do that now.

(Defendant Todd Cook's Answers
to Plaintiff's First Set of
Interrogatories and Request
for Production of Documents
was marked Exhibit No. 11.)
FURTHER THIS DEPONENT SAITH NOT
(SIGNATURE WAIVED)
(423) 876-4435 "Preserving The Record" (800) 298-3376

DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting

 
11

12

13

14
15

16
17
18

3

20
21
22
23
24
25

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 70 of 149

 

 

70
REPORTER'S CERTIFICATION

STATE OF TENNESSEE
COUNTY OF HAMILTON

I, Debra L. Huntoon, LCR #376, Licensed
Court Reporter and Notary Public, in and for the State
of Tennessee, do. hereby certify that the above
proceeding was reported by me and that the foregoing
Sixty-nine pages of the transcript are a true and
accurate record to the best of my knowledge, skills,
and ability.

I further certify that I am not related to
nor an employee of ccunsel or any of the parties to the
action, nor am I in any way financially interested in
the outcome of this case.

I further certify that I am duly licensed
by the Tennessee Board of Court Reporters as a Licensed
Court Reporter as evidenced by the LCR number and
expiration date following my name below.

IN WITNESS WHEREOF, I have hereunto sé
hand and affixed my notarial seal this 3rd day ,
JULY, 20LS.

      
 

%

Renal. Nunton

DEBRA L. HUNTOON, LCR #376

LCR Expiration Date: 06/30/20
Notary Public Commission
Expiration Date: 02/22/21.

 

 

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
DEBRA L. HUNTOON, LCR Angel & Associates Court Reporting
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 71 of 149

EXHIBITS

 
brag §=—-A00

}
LIGIHX

:
j
i

Sb oa ae
(2 |as1era ae)

 
” OAR eA
MMT so/co

 
ana eos
clase

 
OSDH
CA spp ae

02:02:€2 2102/80/E0

 
O30) 5
SUGSLC

bI-W-2 00D
Te :
3

LSIHXS

EL:c2:€C Z£L02/80/E0

 
O38) 5
SUSSLC¢

bEQ-F xaaD

e
jel AA A AAA

 
08) 5
hb a

y rs oa

6S:SL:€2 21L02/80/E0

 
O38) 5
SUSSLC

Aa YQ A:e at

 
8) 5
SUSSLC

VO:9L:€2 ZL02/80/E0

 
O85
SUSSZC

yA aA: ee

 
O8) 5
SUSSLC

£G:91:€2@ 2£102/80/E€0

 
O38) 5
SUSSZC

 

GZ:2L:€2 ZL02/80/E0

 
O38] 5
SUSSZC

6V:2L:€2 £102/80/E0

 
O38) 5
SUGSLC

CL:8L:€2 ZL02/80/E0

 
OSIH
SUSSZLC

:
>
7

——— P
tia
he
a

J
Ps

Pe:
gt
er
oe

* @#

a

CE:B8L:E2 ZL02/80/E0

 
OSOH
SUSSLC

00:61:€2 2£102/80/E0

 
O38) 5
SUSSLC

6L:6L:€2 Z2L02/80/E0

 
08) 5
Libby a4

ae aA Tee

 
O38) 5
SUSSZLC

EV:6L:€2 2£102/80/E0

 
OSIH
SUSSZLC

GL:02:€2 21L02/80/€0

 
O38] 5
SUSSLC

4G:€2:€2 2102/80/€0

 
OS) 5
SUSSZLC

vO:7c:€2 £1L02/80/€E0

 
038) 5
SUGSGLZC

 

CO:72:€Z2 L1L02/80/E0

 
96:ET:€2 LTE7/8e0/€e

Sa Mi
Si lelebeus
£6S

bro7-9 = Noa?

 
 

 

Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 96 of 149
31 A ee Ae A=)
a Md

SUBOST

£6S

 
(ah Aes eae Manan) Vals)

broz-7? wAgad Lv 2 M

b : IVY Noa
uaa 8 16S

 
ZT:€T:€2 LTE7/8e/€e
Sip Mi

SUBOST

£6S

 
lv:€T:€2% LTE7/80/€e
ie Md

Se cle hen F

mops

 
8v:ET:€2 LTE7/8e0/€e
\* Sen Md

SYUBOST

£6S

 
6v:E€T:€2 LTE7/80/€Ee
¥..1 iM

Sicleben

£6S

 
TS: €T:€7% LTE7/80/EO
VI Md

SYBOST

o>

 
oy eh A eet ee Ae =1 Vel
aes iM

See lclobenS

£6S

 
-

and ”,

Hs
’

SE*VL:€c LTE7/80/€e
1 a Mi

See ele bend

£6S

 
£7:ST:€2 LT07/80/€e
oe iM

Se leleben |

moh

 
ia a Aelia 2
ae Mi

Se lelebens

mods

 
vE?ST:€7 LTO7T/80/€Ee
ae Md

SB lleben h

mobs’

 
tote et Aa a A es\ <7 ek 2
ee M

See iclebeu d

mobs’

 
ERD ee tA a Asi als
Vii MW

SUBOST

oh

 
EZ LTO7/8e/€e
va Md

See lelebon

meds

 
Ay alae) ea,
a M
SUBOST

£6S

 
6€:ST:€2 LTE7/8e/€e
ioe Ma

Si leleben F

mohs'

 
2) Aen ene ee AAs,
V1 M

Sel cleben &

Z6S

 
Tv:ST:€2 LTE7/8e/€e
ae Md

SYBOST

moh~

 
€v:ST:€c LTE7/8e/€e
an Md

SYUBOST

obs’

 
ARR RET a ANARCV AS
oe

ve) okons

16S

 
Sv:ST:€2 LTE7/80/€e
ia M

>4YBOST

£6S

 
lv:ST:€2 LTO7/80/€O
a iM

SYUBOST

i ob~

 
6v:ST:€2 LTe7/80/€e
V1 M

SUBOST

io}

 
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 121 of 149

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ROME DIVISION

PHILLIP WAYNE KOGER,

Plaintiff,

STEPHEN BAGLEY, individually and

in his official capacity;

GREGG CARSON, individually and in

his official capacity; TODD COOK,
individually and in his official capacity; )
JAMES DAVIS, individually and )
in his official capacity; DYLON FLOYD, )
individually and in his official capacity; _)
and ANTHONY LAWSON, individually )
and in his official capacity; )

)
)

)
)
v. ) CASE NO. 4:18-CV-00053-HLM
)
)
)
)
)

Defendants.

 

DEFENDANT TODD COOK’S ANSWERS TO
PLAINTIFF’S FIRST SET OF INTERROGATORIES AND
REQUEST FOR PRODUCTION OF DOCUMENTS

 

Comes now Defendant, Todd Cook, by and through counsel, pursuant to
Fed. R. Civ. P. 33 and 34 and provides responses to Plaintiff's First Set of

Interrogatories and Request for Production of Documents as follows:

 
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 122 of 149

INTRODUCTION

These responses are made solely for the purpose of this action. These
responses, including any production of documents, are subject to the terms and
conditions of any protective order(s) that may be entered in this action.

Defendant has not yet completed its investigation of the facts relating to this
action and has not yet completed its preparation for trial. The following responses
are thus given without prejudice to Defendant Cook’s right to produce
subsequently discovered material. Defendant Cook specifically reserves the right
to supplement its responses or any other responses not contained herein pursuant to
applicable Rules of Civil Procedure and any local rules of court.

By this production, Defendant Cook does not admit the relevance of any
document that is produced. No admission of any nature whatsoever is to be
implied or inferred from these responses and/or documents.

Defendant specifically reserves its right to assert privilege for any privileged
document that is inadvertently produced in response to these requests. In the event
such documents are inadvertently produced, the inadvertent production by
Defendant Cook of a document containing attorney-client communication, attorney
work-product, or otherwise privileged information shall not constitute a waiver of
privilege and such document or documents shall be returned to Defendant Cook

immediately upon such request. Included in this reservation are not only

~2
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 123 of 149

documents promulgated by Defendant Cook but also any documents produced by
Defendant Cook that may have been promulgated by others.
GENERAL OBJECTIONS

i. Defendant Cook objects to each and every Recueat for Production to
the extent it calls for the production of privileged documents, including documents
protected by the attorney-client privilege, investigative privilege, consulting expert
exemption, documents containing = product, and documents prepared in
anticipation of litigation or trial. Defendant Cook further objects to each and every
Request for Production to the extent it seeks the disclosure of the identities of, or
any work generated by, non-testifying consulting experts retained by or at the
direction of Defendant Cook’s attorneys in anticipation or preparation for this
and/or other threatened or pending litigation or in connection with the rendering of
legal advice to Defendant. No restatement of any specific objection in the context
of these answers shall be construed to imply a waiver of any unstated privilege
objections addressed by this General Objection.

Zs Defendant Cook objects to each and every Request for Production to
the extent it attempts to impose a duty on Defendant Cook to produce documents
that are available from other entities not parties in this litigation and to the extent it

seeks materials that are available to the public.
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 124 of 149

3. Defendant Cook objects to each and every Request for Production to
the extent it is overly broad, burdensome and oppressive, and seeks documents
neither relevant to the subject matter of this action nor reasonably calculated to
lead to the discovery of admissible evidence. Defendant is performing a
reasonable inquiry and search for documents as required by the applicable Rules of
Civil Procedure; however, it is possible that even those Requests that appear
reasonable in scope on their face may, in fact, call for the production of
information or certain documents that are irrelevant or not reasonably calculated to
lead to the discovery of admissible evidence. Defendant Cook preserves its
objection to each such Request for Production to the extent it calls for the

production of such documents.

4. Defendant Cook objects to every Request for Production that uses
language such as “each and every” or similarly broad language. Such a Request
for Production is onerous, burdensome, harassing, prejudicial, and overly broad.
Each Request for Production asking “any and all” or “each and every” is
objectionable in that such an inquiry, in essence, is a request for evidence and not
discoverable information. See, e.g., United States v. Renault, Inc., 27 F.R.D. 23,
26-27 (S.D.N.Y. 1960). Moreover, Defendant Cook has no possible means of

making the all-encompassing identification such a broadly worded Request for

Production requires.
_ Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 125 of 149

5. Defendant Cook is contacting those persons who have knowledge of
the location and/or existence of information that may be responsive. To the extent
that Plaintiff's requests or any portion thereof seek to require this Defendant to
take any actions other than those enumerated above, such as identifying “all
persons” having knowledge or identifying “all documents” concerning the subject
of the Request for Production, this Defendant objects to said Request for
Production on the grounds that it is unduly burdensome and oppressive.

6. Defendant Cook objects to each and every Request for Production to
the extent that it requires Defendant to produce documents created for it by other
parties in that such a Request for Production is vague, ambiguous, and overly
broad. Additionally, such a Request for Production is broad enough to include
information protected by the attorney-client privilege, the attorney work product
doctrine, investigative privilege, and the consulting expert exemption.

ie Each Response herein is subject to all objections as to competence,
relevance, materiality, propriety, admissibility, and any and all other objections
and grounds to which the same statement would be subject if delivered in live
testimony in court. All such objections and grounds are expressly reserved by
Defendant and may be interposed at the time of trial or in conjunction with other

uses of the Responses.
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 126 of 149

INTERROGATORY ANSWERS
1. As to the person(s) answering these interrogatories, please state your
full name, your address, your employer’s name and business address, your job title,
and the length of time you have been so employed.
ANSWER: Todd Cook
Traffic Investigator

Hamilton County Sheriff's Department
Employed 24 years

2, Identify each person, known to you or the defendant, its employees,
its agents, its attorney, or its insurance company, who allegedly heard, saw, or
claims to have done so, or claims to have any information or knowledge
concerning any of the matters set forth in any of the pleadings filed in this lawsuit.
[Please take notice that the plaintiffs will object to the introduction of any
testimony from any person testifying on the defendant’s behalf who is not
identified in the answer to this interrogatory.|

ANSWER: Objection. It is impossible for this Defendant to know

each and every person who may have witnessed or
have personal knowledge of the events complained of
in this matter. Furthermore, discovery is ongoing, and
this response may be amended at any time.

Without waiving these objections, upon information

and belief, the following people have knowledge of
this matter:
_ Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 127 of 149

e Phillip Koger

e Greggory Carson

e Stephen Bagley

e James Davis

e Dylon Floyd

e Anthony Lawson

e Jim Hammond

e Mike Helton

e Gary Sisk

e Michael Cannon

John McGrath

Brittany Gilleland

Brandon Bennett

Jason Smith

Ricky Jones

Employees from Cornerstone Medical Center,

Puckett EMS, and Erlanger Health Systems.

e Any person identified in any other discovery
responses by any other party.

3. For each person(s) identified in the answer to the foregoing

interrogatory, describe in detail the facts that person(s) has or claims to have

concerning this case.

ANSWER: Objection. It is impossible for this Defendant to know
facts known of each and every person may have or
claims to have concerning this case. Defendant
further objects to this Interrogatory on the grounds
that it asks this Defendant to speak to others’
knowledge. Without waiving said objection, this
Defendant refers to the videos produced by the
parties in this case, as well as the statements given to
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 128 of 149

the Georgia Bureau of Investigation for which facts
each person claims to have with regard to this matter.

4. Identify each police officer, sheriff's deputy, or Highway Patrol
officer who was present during the pursuit and resulting arrest of Phillip Koger on
March 8, 2017. Include in your response the specific title of each individual. If a
person is no longer employed, please state that person’s current or last known

phone number and address.

ANSWER: Please see answer to Interrogatory #4.

.. Identify each person known by you who was present or claims to have
been present at the scene when Phillip Koger was taken into custody on March 8,
2017, as set forth in the Second Amended Complaint in this matter.

ANSWER: Phillip Wayne Koger
Greggory Carson
Stephen Bagley
James Davis
Dylon Floyd
Anthony Lawson
Jim Hammond
Mike Helton
Gary Sisk
Michael Cannon
John McGrath
Brittany Gilleland
Brandon Bennett
Jason Smith
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 129 of 149

6. Describe in detail the acts and events which took place on March 8,

2017, from the beginning of your knowledge of or involvement with Phillip Koger

up until you concluded your work related to your interaction with Phillip Koger on

that date, including any information as to the initial call that necessitated your

involvement in the case. If there is more than one version of events known to you,

describe each version separately and its source.

ANSWER:

Objection. This Interrogatory could seek information
protected by the attorney-client privilege. Without
waiving this objection, the defendant states as follows:

On March 8, 2017, I was in my patrol unit on
Highway 58 in Chattanooga, Tennessee. I was
speaking with Deputy Jason Smith in another patrol
unit at the same location. While we were conversing, a
call.came over the radio from Deputy Bennett that he
was attempting to pull over a vehicle, but the vehicle
was not stopping, and he was requesting assistance.
We immediately left our position and proceeded
toward Deputy Bennett.

We picked up Deputy Bennett in the pursuit in East
Ridge, Tennessee on Ringgold Road. We_ were
instructed to go ahead’ and lay down spike strips in
order to stop Mr. Koger’s vehicle. After we did so,
Mr. Koger approached the spike strips and went
around them and proceeded into the State of Georgia.
I rejoined the pursuit and up in front of me an
accident-occurred between a Hamilton County
Sheriff's vehicle and Mr. Koger. I could not stop
immediately and had.to proceed passed the accident,
but I turned around and came back.
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 130 of 149

Upon my return to the scene of the accident, I exited
my vehicle and proceeded to assist the other deputies
with Hamilton County and officers from Tunnel Hill
and Catoosa County. I witnessed them attempting to
remove Mr. Koger from his vehicle while Mr. Koger
resisting.

I also noticed on the ground that there were*two
firearms which I made the other deputies at the scene
aware of. They had Mr. Koger on the ground and
were attempting to place him in handcuffs. I put my
foot on Mr. Koger’s right shoulder in order to assist
the other deputies and to minimize his movements.

After the deputies put Mr. Koger in handcuffs, they
took him to the back of a patrol vehicle. Mr. Koger
continued to resist and officers present on scene
began to hit and strike him. As soon as Sgt. Carson
came on the scene,,I was finished with my duties
related to the pursuit and, as a traffic investigator, I
then began working to assess the damage~to. the
vehicles and assisting the other law enforcement
agencies in assessment of damage to other vehicles.

I had no further interactions with Mr. Koger and I
left the scene shortly thereafter.

7. Describe in detail what acts and events you or any other defendant or

any other person, took on March 8, 2017, to ensure that Mr. Koger was promptly

afforded medical treatment.

ANSWER:

Objection. This interrogatory calls for speculation
and knowledge not within my purview to speak to the
actions of others. Without waiving this objection, this
Defendant only has knowledge that an ambulance was

a Tihs
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 131 of 149

called for Mr. Koger and he was taken from the
scene. My responsibilities after insuring that he was in
handcuffs was to work as a traffic investigator and
assess damage to the Hamilton County vehicles.

8. Have you ever been involved in any claim or proceeding involving a

claim for excessive force or other constitutional violations and describe in detail

the nature of each proceeding, the allegations against you in said proceeding and

the outcome of said proceeding(s). [An objection based on undue burden should

include how the request is unduly burdensome (i.e. number of hours, actual

cost, etc...) and whether there is a less burdensome way to obtain this

information. |

ANSWER:

Objection. Any prior proceedings or claims have no
relevance in this matter and are unlikely to lead to
discoverable information. However, without waiving
this objection, | was involved in a claim of excessive
force approximately four (4) years ago in Hamilton
County involving William _D. _Sholts vs. _ Shane
Rominger, Todd Cook, Larry Posey, & Hamilton
County, Tennessee Docket No. 15-C-761. I was cleared
by Internal Affairs but the attorney representing Mr.
Sholts sued me. It is my belief that Hamilton County
settled that matter out of court.

9. Identify all communications between you and any other defendant, its

agents, or its employees and any other person or entity concerning the events

aifit<
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 132 of 149

involving Phillip Koger on March 8, 2017, including any communications before,

during, or after any of the incidents described in the Second Amended Complaint.

ANSWER:

Objection. This interrogatory is overly broad and
unduly burdensome to recall all conversations
regarding this matter. Furthermore, this could
implicate attorney/client privilege as I have had
discussions with my attorneys about this incident.

Without waiving this objection, I cannot recall all the
people at the scene with whom I had a conversation
regarding this matter. The dashcam video provided
along with this discovery speaks for itself and will
show to whom I spoke.

After this incident, Sgt. Greggory Carson has
attempted to engage me in conversation regarding
this. matter on two separate occasions. I cannot
remember the exact dates.

10. State whether or not, following the arrest of Phillip Koger on March 8,

2017, a statement, interview, report, or a stenographic, mechanical, electrical,

audio, video, motion picture, photograph, or other recording, or transcription

thereof, of you or any other individual present at the scene of the shooting, or of a

statement made by you or any other individual present at the scene and

contemporaneously recorded, has been secured from or taken of said individuals

and, if so, for each such item, state the following:

a.

Name of the individual giving the statement, interview, report,

or other recording related to the incident.

~ 12.
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 133 of 149

b.

C
taking it;
d.

taken;

c.

Date, place, and time taken;

Name and address of the person or persons connected with

Names and addresses of all persons present at the time it was

Whether the statement was oral, written, shorthand, recorded,

taped, or memorialized by other means;

i,

g.

Whether or not the statement was signed; and

Names and addresses of the persons or organizations under

whose direction and upon whose behalf it was taken or made.

Please attach at request for Production of Document Number 3, an exact

copy of the original of the statement, interview, report, film or tape referred to in

this Interrogatory.

ANSWER:

Objection, on the grounds that this request
mischaracterizes the incident at issue in this cause of
action, alleging there was a shooting, when there was
not a shooting involved in this incident. Without
waiving said objection, Defendant refers to the
Georgia Bureau of Investigation file. See Attached

Exhibit A.

11. Identify any person(s) who has possession or knowledge of any

photographs, estimates, reports, statements, documents, drawings, imprints,

letter(s) or any other tangible evidence which in any way relates or pertains to this

= he
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 134 of 149

litigation, whether or not you intend to use the same. As a part of your
identification describe what item each person so identified has or may have in that
person’s possession.

Please attach, at Request for Production of Documents Number 4, an exact

copy of the original of any item identified in this Interrogatory.

ANSWER: Objection. This interrogatory requests information
which I do not have, and which is not within my
purview and ability to receive. Without waiving this
objection, there was an accident report created, but
any other statements or report are not in my

possession. In addition, please refer to the Georgia
Bureau of Investigation file. See Attached Exhibit A.

12. Ifyou, your attorney, or anyone acting on your behalf has obtained a
statement(s) in any form from any person(s) regarding any of the matters set forth
in the complaint or your answer to the complaint, then as to each statement
identify: (a) the person(s) from whom the statement(s) were taken and the
person(s) who took the statement; (b) whether such statement(s) were written,
preserved by recording device, by court reporter, by stenographer, or otherwise,
and if so, the present location of each such recording, writing, or notes; and (c) the
date and substance of each such statement.

Please attach, at Request for Production of Documents Number 5, an exact

copy of the original of any item identified in this Interrogatory.

ttn
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 135 of 149

ANSWER:

Objection on the grounds that this request seeks
information that is protected under the work product
privilege. Without waiving said objection, Defendant
refers to the statement given to the Georgia Bureau of
Investigation file. See Attached Exhibit A.

13. Other than the defendant, to whom these interrogatories have been

sent, identify anyone else (including the Plaintiff or any non-party) you claim is or

may be at fault for the injury(s), damage, and loss sustained by the Plaintiff as

alleged in the Second Amended Complaint. Include in your identification the

percentage of fault you assign as to each person so identified and detail the reasons

why you claim anyone else may be at fault for the injury(s), damage, and loss

sustained by the Plaintiff as alleged in the Second Amended Complaint.

ANSWER:

Objection. This interrogatory calls for legal conclusions
which are the providence of the court and the jury in
this matter. Furthermore, discovery in this matter is
still ongoing and, therefore, new people may become
known to this defendant at a later date.

Without waiving this objection, this defendant places
100% of the fault for this incident on the plaintiff
Phillip Koger. Mr. Koger ran from the police during
a traffic stop and then resisted and assaulted other
officers. His behavior and actions led to his injuries
which were necessary in order to protect the officers
that were on the scene.

In the alternative, the video in this matter shows other
officers which may have had contact with the
plaintiff. To the extent that video shows which officers
had contact with the plaintiff, those officers would be
at fault. This Defendant did not have any physical
contact with the plaintiff but for placing his foot on

-15-
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 136 of 149

the plaintiff’s shoulder to subdue him when he was on
the ground. Therefore, this Defendant has no fault in
this matter for any of the plaintiff’s injuries.

14. State whether or not the location where Mr. Koger was arrested and
assaulted were monitored by any surveillance and/or video camera, including any
in-car video or audio recording device. If so, identify the type of surveillance and
state whether any record was made of the assault on Phillip Koger, and if so, the
location of such record or what disposition was made of said record.

Please attach, at Request for Production of Documents Number 6, an exact
copy of the original of any item identified in this Interrogatory.

ANSWER: Defendant is not aware of any surveillance from a

private party and, therefore, is not aware of any

videos that demonstrate the subject matter of this
suit.

However, this Defendants’ dash camera did pick up
the incident in this matter. See attached video.

15. Identify each and every expert with whom you have discussed any
aspect of this case, whether or not the expert has been retained to render any
advice, assistance, and/or testimony relative to the issues of this case and whether

or not the expert was retained to advise or consult even though not contemplated to

testify at trial.

iG
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 137 of 149

ANSWER: Objection. It is too early in this matter to determine
which experts, if any, will be used at trial in this
matter. To the extent an expert is used, it will be
disclosed in accordance with any scheduling order
and/or Federal Rules of Civil Procedure.

16. As to each expert witness who is expected to give testimony, please

state the following additional information:
(a) The qualifications of the expert;
(b) The subject matter on which the expert is expected to testify;
(c) The substance of all facts and opinions about which the expert
is or may be expected to testify;
(d) A summary of the grounds relied upon by the expert in support
of each opinion on which that expert may be expected to testify;
(ec) A list of all publications authored by the expert in the previous
ten years;
(f) A list of all other cases in which, during the previous four
years, the expert testified as an expert in depositions, trials, or otherwise; and
(g) A statement of the compensation to be paid for the study and/or
testimony in the case.
[Please take notice that the plaintiffs will object to the introduction of any

evidence from any expert offering evidence on the defendant’s behalf who is

not identified in the answer to this interrogatory.|

-{7-
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 138 of 149

ANSWER: See response to Interrogatory No. 15.

17. Identify and describe any and all demonstrative evidence you intend
to use at trial or is related to the allegations at issue in this lawsuit and describe
how you contend that any disclose demonstrative evidence supports your case.

Please attach, at Request for Production of Documents Number 7, an exact
copy of the original of any item identified in this Interrogatory.

ANSWER: Objection. It is too early in this matter to identify
what demonstrative evidence will be used at trial in
this matter. To the extent any demonstrative evidence
is used, such will be disclosed in accordance with the

Scheduling Order, Local Rules of Practice and
Federal Rules of Civil Procedure.

18. List any and all items you intend to offer as exhibits at trial and
describe each and explain how it supports your case.

Please attach, at Request for Production of Documents Number 8, an exact
copy of the original of any item identified in this Interrogatory.

ANSWER: Objection. It is too early in this matter to identify
what demonstrative evidence will be used at trial in
this matter. To the extent any demonstrative evidence
is used, such will be disclosed in accordance with the
Scheduling Order, Local Rules of Practice and

Federal Rules of Civil Procedure.

- 18 -
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 139 of 149

19. Identify each person with whom you have discussed this case in order
to determine whether or not that person could offer an opinion or testimony as to

any element of the case.

ANSWER: Objection. It is too early in this matter to identify
what demonstrative evidence will be used at trial in
this matter. To the extent any demonstrative evidence
is used, such will be disclosed in accordance with the

Scheduling Order, Local Rules of Practice and
Federal Rules of Civil Procedure.

20. Identify all communications, not already identified, which you, your
agent, or attorney, have had with any person(s), including any insurance company,
their agents, employees, or attorneys, regarding any of the matters contained in any
of the pleadings filed in this lawsuit.

Please attach, at Request for Production of Documents Number 9, an exact
copy of the original of any item identified in this Interrogatory.

ANSWER: Objection. This Interrogatory calls for discussions

that will be protected by attorney/ciient privilege and

the work product doctrine. Such will not be disclosed
absent a court order.

Without waiving this objection, this Defendant has
not had any conversations with anyone outside of his

attorneys.

21. Have you, your agent, your attorneys, insurance company or anyone

on your behalf requested and/or received any information from any database or

« 19 »
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 140 of 149

information source or center concerning Mr. Koger. If so, please state the name,
address and job title of the person in possession or control of this information, the
date the information was ordered, and the name, address, job title of the person so
ordering the information, and the name of the information source or center used.

Please attach, at Request for Production of Documents Number 10, an exact
copy of the original of any item identified in this Interrogatory.

ANSWER: There is nothing responsive to this interrogatory.

22. Identify each person, not already identified, likely to have
discoverable information about the claims and defenses in this case, even if you do
not intend on calling that person as a witness.

ANSWER: Please see responses to Interrogatories #2 and #5.

23. Do you agree to supplement and/or amend your answers to these
interrogatories and the requests for production of documents by timely
(seasonably) serving plaintiff's counsel with supplemented/amended answer(s)
and/or response(s)?

ANSWER: Yes.

DU) x
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 141 of 149

REQUEST FOR PRODUCTION OF DOCUMENTS

1. Any pictorially preserved image, video tapes, slides, motion pictures,
and audio recording, whether physical or electronic, of any person, place, or thing
which relates to the matters set forth in any of the pleadings filed in this matter.

RESPONSE: See attached Exhibit A.

2. All documents relied upon or identified in answering plaintiffs first

set of interrogatories.

RESPONSE: The pleadings filed and documents produced by other
parties in this case, along with the attached Exhibit A.

3. All documents identified in Interrogatory Number 11 above. If no
documents were identified, then all statements, recordings, transcripts, or reports
taken of or secured from any individual present during any of the events described
in the Second Amended Complaint in this matter.

RESPONSE: Please refer to the Georgia Bureau of Investigation
file. In addition, see attached Exhibit A.

4. All documents identified in Interrogatory Number 12 above. If no
documents were identified, then all photographs, estimates, reports, statements,

documents, drawings, imprints, letter(s), or any other tangible evidence which in

any way relates or pertains to this litigation, whether or not you intend to use the

same at any stage in these proceedings.

ee
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 142 of 149

RESPONSE: Please refer to the Georgia Bureau of Investigation
file. In addition, see attached Exhibit A.

3: All documents identified in Interrogatory Number 13 above. If no
documents were identified, then all statements, recordings, transcripts, or reports
taken of or secured from any person.

RESPONSE: See attached Exhibit A.

6. All documents identified in Interrogatory Number 15 above. If no
documents were identified, then all video or photographs depicting the pursuant,
use of force, arrest, interrogation, or other interaction with Phillip Koger regarding
the events of March 8, 2017, including the any search of his vehicle.

RESPONSE: Objection. To the extent an expert is used, such
documents will be disclosed in accordance with any
scheduling order and/or Federal Rules of Civil
Procedure.

7. All documents identified in Interrogatory Number 18 above. If no

documents were identified, then all demonstrative evidence you intend to use at
trial.

RESPONSE: Objection. To the extent any demonstrative evidence
is used, such documents will be disclosed in
accordance with any scheduling order, Local Rules of
Practice, and/or Federal Rules of Civil Procedure.

8. All documents identified in Interrogatory Number 19 above. If no

documents were identified, then all items you intend to offer as exhibits at trial.

~ %2
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 143 of 149

RESPONSE: Objection. To the extent any demonstrative evidence
is used, such documents will be disclosed in
accordance with any scheduling order, Local Rules of
Practice, and/or Federal Rules of Civil Procedure.

9. All documents identified in Interrogatory Number 21 above. If no
documents were identified, then all communications which you, your agent, or
attorney, have had with any person(s) or entities, including any insurance
company, their agents, employees, or attorneys, regarding any of the matters
contained in any of the pleadings filed in this lawsuit.

RESPONSE: A Westlaw Report was generated by a Hamilton
County Attorney and is considered to be work
product.

10. All documents identified in Interrogatory Number 22 above. If no
documents were identified, then information from any database or information
source or center concerning Mr. Phillip Wayne Koger. This request includes
criminal background checks, prior claim history, credit reports, and any similar
data or information.

RESPONSE: Defendant refers to the Georgia Bureau of

Investigation file. In addition, see attached Exhibit A
(Bates Stamped Cook_000561-Cook_000692).

11. All accident or incident reports and investigations prepared as a result

of the facts described in the Second Amended Complaint filed in this matter.

«23.
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 144 of 149

RESPONSE: Defendant refers to the Georgia Bureau of
Investigation file. In addition, see attached Exhibit A
(Bates Stamped Cook_000561-Cook_000692).

12. If you, your attorney, or anyone acting on your behalf has obtained a
statement(s) in any form from any person(s) regarding any of the matters set forth
in any of the pleadings in this case, then please produce a copy of each statement.

RESPONSE: N/A

13. If any party or anyone acting on behalf of any party made any
representation, gave any statement, reported any admission, or made any other
statement whatsoever to you, your agent, your attorney or representative, or to any
third-party, then please produce a copy of each statement.

RESPONSE: Defendant refers to the Georgia Bureau of

Investigation file. In addition, see attached Exhibit A
(Bates Stamped Cook_000561-Cook_000692).

14. If any party or anyone acting on behalf of any party made any
representation, gave any statement, reported any admission, or made any other
statement whatsoever to you, your agent, your attorney or representative, or to any
third-party, then with respect to each, please produce any document concerning the
statement whether or not the document is written, or in the form of notes or

otherwise. [Please note that this request relates to, but is different from, the

preceding request.|

-24-
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 145 of 149

RESPONSE: Defendant refers to the Georgia Bureau of
Investigation file. In addition, see Response to
Request #13 and attached Exhibit A.

15. Any document, photograph, witness statement, federal act, state
statute, local ordinance, or regulation of any agency, any written standard, or any
other document or thing whatsoever which may corroborate or tend to support any
part of Phillip Koger’s claim or your defense to this action.

RESPONSE: Defendant refers to the Georgia Bureau of

Investigation file. In addition, see Response to
Request #13 and attached Exhibit A.

16. Any document, photograph, witness statement, federal act, state
statute, local ordinance, or regulation of any agency, any written standard, or any
other document or thing whatsoever which may corroborate or tend to support any
part of any other party’s claim or defense to this action.

RESPONSE: Defendant refers to the Georgia Bureau of

Investigation file. In addition, see Response to
Request #13 and attached Exhibit A.

17. Your personnel file covering your employment with the Hamilton
County Sheriff's Department, including but not limited to any and all training
certificates and disciplinary citations you received.

RESPONSE: Defendant refers to the Georgia Bureau of

Investigation file. See attached Exhibit A (Bates
Stamped Cook_000001-Cook_000507).

ath.
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 146 of 149

18. Any radio traffic, dispatch records, or audio/video recordings made by
you, or any of your employees or agents in the hours leading up to, during, and
after Mr. Koger’s arrest on March 8, 2017.

RESPONSE: Defendant refers to the Georgia Bureau of
Investigation file. In addition, see attached Exhibit A.

19. A copy of any use of force policy under which you were trained as an
employee of Hamilton County Sheriff's Department.

RESPONSE: See attached Exhibit A (Bates Stamped Cook_000508-
Cook_000560).

20. All documents, not already produced, which relate in any way to any

matter contained in any pleadings filed in this matter.

RESPONSE: None in Defendant’s possession.

« 96
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 147 of 149

VERIFICATION:

gee
I, oi ( odel é ook , state that the answers to the foregoing

Interrogatories and the responses to the foregoing Requests for Production of
Documents are true except as to those matters stated on information and belief, and

as to those I believe them to be true to the best of my knowledge, information, and

KER

TODD COOK

belief.

 

STATE OF |@nnessee  )
COUNTY OF Hanmulisa — )

Sworn to and subscribed before me this the \ Play of Apri | , 2019,

aeeelttteg,,

eS eae
= Pn
Notary Public: jae! f f Oss Are “& 2
: Ty Or =
My Commission Expires: C “lo: nok & os ;
h af

Niveet exes
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 148 of 149

Respectfully submitted,

LEITNER, WILLIAMS, DOOLEY
& NAPOLITAN, PLLC

By: /s/ James F. Exum
JAMES F. EXUM, GA BAR #954516
Attorneys for Defendant, Todd Cook
Tallan Building — Suite 500
200 W. M.L. King Blvd.
Chattanooga, TN 37402-2566
Phone: (423) 265-0214
Fax: (423) 266-5490

«IR «
Case 4:18-cv-00053-HLM Document 200 Filed 04/17/20 Page 149 of 149

CERTIFICATE OF SERVICE

I hereby certify that I have this day electronically submitted the foregoing
Answers to Plaintiffs’ First Set of Interrogatories and Request for Production of
Documents to the Clerk of Court using the CM/ECF system which will
automatically send electronic mail notification of such filing to counsel of record
who are CM/ECF participants. Counsel of record are:

 

 

 

 

 

Luke A. Evans, Esq. Erin S. Corbett, Esq.
Heather G. Parker, Esq. BULLARD & WANGERIN, LLP
BULLOCK, FLY, HORNSBY & EVANS 2960 Riverside Drive, Suite 280
302 North Spring Street P.O. Box 18107
PO Box 398 Macon, Georgia 31209
Murfreesboro, TN 37133-0398 Local counsel for Plaintiff
Christopher R. Stanford, Esq. Gwendolyn D. Havlik, Esq.
Christina S. Stanford, Esq. Stevan A. Miller, Esq.
THE STANFORD LAW FIRM, PLLC DREW ECKL & FARNHAM — ATL
103 West High Street 303 Peachtree Street NE, Suite 3500
Manchester, Tennessee 37355 Atlanta, GA 30308

Attorneys for Defendant Anthony
Attorneys for Plaintiff Lawson
Dana K. Maine, Esq. Bryan H. Hoss, Esq.
FREEMAN MATHIS & GARY, LLP | DAVIS & HOSS, P.C.
100 Galleria Parkway 850 Fort Wood Street
Suite 1600 Chattanooga, TN 37403
Atlanta, Georgia 30339-5948 Attorney for Defendant Greggory
(770) 818-0000 (telephone) Carson, individually
(770) 937-9960 (facsimile)

 

This 15" day of April, 2019.

/s/ James F. Exum
